PER CURIAM.
Michael Frederick Gatz appeals the summary denial of his motion for postconviction relief. We affirm in part and reverse in part.
Of the several grounds raised in the motion, only three require further consideration by the circuit court. The remaining issues raised in the motion are without merit and the circuit court properly denied relief as to those issues.
Gatz asserts that he received ineffective assistance of counsel. He claims that he advised his counsel of four witness, who were not called to testify at trial, although two of the witness are alleged to have testified in mitigation at sentencing. The trial court did not make sufficient attachments to its order to refute this claim.
Gatz contends that his sentence is fundamentally flawed for two reasons: first, that his sentence was enhanced illegally for the use of a weapon from a second degree to a first degree felony when the jury did not make a specific finding that he had used a weapon in the crime; and second, the state argued that his habitual offender status made it mandatory that the court sentence him to life for the enhanced crime. The trial court’s order makes no reference to these issues. Accordingly, we reverse the denial and remand for further proceedings. After remand the trial court may again deny the motion by attaching portions of the files and records in the case that refute the appellant’s allegation.
Accordingly, the instant case is affirmed in part, reversed in part, and remanded for proceedings consistent with this opinion.
HALL, A.C.J., and THREADGILL and BLUE, JJ., concur.